ORDER
This matter came before the Court on the joint Petition of the Attorney Grievance Commission of Maryland and Respondent to place Respondent on indefinite suspension pending further order of this Court.
*742It is this 19th day of January, 1989,
ORDERED, that Respondent, Maurice J. Beggiani, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland effective immediately, pending further order of this Court.
ORDER OF DISBARMENT
Upon consideration of the consent to disbarment filed by Maurice Joseph Beggiani in accordance with Maryland Rule BV12 d 2, and the written recommendation of Bar Counsel, it is this 10th day of February, 1989,
ORDERED, by the Court of Appeals of Maryland, that Maurice Joseph Beggiani be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of Maurice Joseph Beggiani from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.